
	

114 HRES 192 IH: Honoring the Sikh American community’s celebration of Vaisakhi.
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 192
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Garamendi (for himself, Mr. Meehan, Ms. Chu of California, Mr. Valadao, Ms. Lee, Mr. Honda, Ms. Jackson Lee, Mr. Grijalva, Mr. LaMalfa, Mr. Johnson of Georgia, Mr. Crowley, Mr. McDermott, Ms. Speier, Mrs. Lawrence, Mr. Bera, and Mr. Swalwell of California) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Honoring the Sikh American community’s celebration of Vaisakhi.
	
	
 Whereas Sikhism is a religion founded in the Punjab region of South Asia over 5 centuries ago and introduced to the United States in the 19th century;
 Whereas Sikhism is the fifth largest world religion with approximately 25,000,000 adherents from diverse backgrounds throughout the world, including 500,000 adherents in the United States;
 Whereas Sikhs in the United States pursue diverse professions and walks of life, making rich contributions to the economic vibrancy of the United States as farmers, engineers, doctors, scientists, and business owners;
 Whereas Sikh Americans continue to make strides toward securing religious liberty as patriotic members of the United States Armed Forces;
 Whereas Vaisakhi is one of the most religiously significant days in Sikh history, commemorating the creation of the Khalsa, a fellowship of devout Sikhs, by Guru Gobind Singh in 1699;
 Whereas the Sikh religion is based on a belief in one God and the equality of all human beings; and Whereas the celebration of Vaisakhi includes performing Seva (selfless service), such as providing free meals to all visitors to Sikh Gurdwaras (Houses of Worship): Now, therefore, be it
	
 That the House of Representatives wishes the Sikh American community a joyous Vaisakhi.  